The opinion of the court was delivered by
Smith, J.:
This was an action for a commission for the sale of real estate. Judgment was for plaintiff. Defendant appeals.
Appellant owned a farm in Kingman county. Appellee was a real-estate agent at Anthony. One Bridgeman called on appellee and inquired for a farm. Appellee then called on appellant and induced him to list his farm with him at a certain price and on certain terms. Appellee then showed the farm to Bridgeman and stated the terms upon which it could be bought. Appellee advised appellant of the amount which Bridgeman could pay down. At different times extending from Thanksgiving to Christmas appellee had talks with Bridgeman with reference to the place. Appellee told Bridge-man who owned the farm and where he could be found. Sometime after January first appellant looked the place over in company with Bridgeman and Miss Neff. Later a deal was closed whereby the farm was sold to Bridgeman. When appellee learned of this he demanded his commission of appellant. Payment of it was refused. This suit resulted. Judgment was for appellee. Appellant makes no complaint of the instructions, but states that the following questions are involved:
“First: The appellant contends that the appellee did not procure and produce a purchaser ready, willing and able to purchase the real estate in question.
“Second: That he was not the proximate, efficient and prosecuting cause of said sale and therefore not entitled to a commission as a result of said sale.
“Third: That said sale so made was consummated and completed through the efforts of another real-estate broker, with whom said real estate was listed, and that whatever the appellee did, if anything, to interest the purchaser of *300said real estate in the same was never made known to appellant by the appellee or anyone else until after said sale was completed.”
These are all questions of fact. They were decided adversely to the claims of appellant. Under the facts heretofore detailed there was ample evidence to sustain the judgment.
The judgment of the district court is affirmed.